Citation Nr: 9902094	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  93-08 186	)	DATE
	)
	)
                              
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellants ex-spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel

INTRODUCTION

The veteran served in the military from August 1967 to 
September 1970.  His awards and decorations include the NDSM 
(National Defense Service Medal); VSM (Vietnam Service 
Medal); VCM (Republic of Vietnam Commendation Medal, with 
60s device); AFEM (Armed Forces Expeditionary Medal)(Korea); 
MKM (Marksman) M-14.  He had service in the Republic of 
Vietnam from October 5, 1969 to September 15, 1970, and has 
no awards or decorations specific to combat (DD 214).  

This case was previously before the Board, and the PTSD issue 
was remanded for additional development in January 1995, 
January 1996, and March 1997.  The case has been returned to 
the Board for further appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO erred in not finding that 
the evidence of record supports an increased evaluation for 
his PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
post-traumatic stress disorder.



FINDINGS OF FACT

1.  The appellants accounts of his military experience, and 
symptomatology reported to be associated therewith is not 
reliable for rating purposes.

3.  Notwithstanding the fact that medical providers have 
accepted as true representations by the claimant that are not 
credible, the findings and conclusions of the medical 
providers would not support an increased evaluation for the 
service-connected psychiatric disorder on this record.


CONCLUSION OF LAW

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

The schedular criteria for evaluation of psychiatric 
disabilities were changed effective November 7, 1996.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to otherwise and the Secretary does 
so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  Thus the veterans PTSD 
must be evaluated under both the old and the new rating 
criteria to determine which version is most favorable to the 
veteran.  The Board notes that when the veteran was provided 
with the new schedular rating criteria in the February 1998 
supplemental statement of the case (SSOC), and the old rating 
criteria in the April 1992 statement of the case (SOC).  

In rating a psychoneurotic disorder, when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
and totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy result in profound retreat from mature 
behavior, with demonstrable inability to obtain or retain 
employment, a 100 percent rating is for assignment.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is warranted.  Where 
the ability to establish and maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assigned.  38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought  processes or 
communication; persistent delusions  or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 evaluation.  When there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships, a 70 percent evaluation is assigned.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrant a 50 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (Effective November 7, 1996).

For reasons which will be set forth below, an extensive and 
detailed history on this veteran will be given.  The 
veterans claims file is 4 volumes, and VA medical records 
have been set forth chronologically, not on date received 
into file.


Factual Background

On examination for enlistment into service in August 1967, 
the veteran, in his contemporaneously prepared Report of 
Medical History, checked that he had or had in the past, 
nervous trouble of some sort.

Service medical records for the period of time the veteran 
was in Vietnam show that Oct. 18, 1969, he was seen at the 
4th Eng. Aid Sta., for bronchitis.  November 12, 1969, he 
was seen at CLR STA HQ & A 4th MED BN, after being singed 
while lighting a stove.  The 21st of November he was treated 
for gonorrhea, and the 30th of December he was treated for a 
swollen eyelid.  The 2nd of January 1970, the veteran was 
treated at the 2/9 aid station for gonorrheal urethritis, 
and the 11th he was treated for a pruritic rash, after 
receiving treatment at the 9th Med..  The 15th of January 
1970 he was seen for rectal problems, and was admitted the 
16th to the Head. & A Co: 9th Med. From the 2/9 Artillery 
Battalion Aid station, for treatment of external hemorrhoids.  
He was discharged the morning of the 17th and readmitted in 
the afternoon where he apparently remained for the 18th and 
19th.  On the 24th of January it was noted that the veterans 
status was checked at the 4th Med., and he was able to 
perform normal duty and was released from care at the 4th 
Med..  A health record dated March 9, 1970, showed treatment 
for venereal problems, and he was sent to the 4th Med. for 
a urethral smear.  The health record shows his unit as the 
4/42 Arty. and treatment on the 10th and 11th of March.  
July 9, 1970, he was seen at the 17th Field, ortho, for 
complaints of pain in his feet.  While the veteran was with 
C Battery, 4/42 Art., lab tests were performed August 14, 
1970.

The veteran was hospitalized at a VA facility in July 1971, 
with left leg deep venous occlusion.  It was noted that he 
had sustained a gunshot wound to the left thigh in June 1971.

The veteran was hospitalized at a VA medical facility in 
March 1972, after falling 2 stories, and striking the left 
side of his face.  He sustained a soft tissue injury to right 
frontal area, with transient left superior rectus palsy, 
secondary to the soft tissue injury.  

The claimant was hospitalized by VA in November 1972 after he 
was struck on the head with a club, and cut across the neck 
with a knife.

The veteran came to a  VA medical facility May 9, 1975, 
complaining of drinking too much, being easily upset, and not 
able to study because he was too tense.  On evaluation there 
was no gross psychopathology.

While hospitalized for alcohol abuse in July 1976, family 
history as reported by the veteran was to the effect he was 
the 2nd oldest boy and the 4th of 6 children.  His parents 
were divorced when he was an infant, his mother remarried, 
and the veteran believed his step-father did not discipline 
the children properly, allowing them to do practically what 
they pleased.  The veterans mother thought the veteran 
should have done better in school and reminded him constantly 
of this, and because of conflict with mother, he left home 
and ultimately joined the military to get away.  He 
continued to have difficulty in relating to his mother, and 
believed that she is trying to run his life and is constantly 
interfering in his affairs.  His medical history included 
gunshot wound to the left thigh, a fall and possible head 
injury in 1972, and automobile accident with injury to the 
right eye in 1974.  

During his hospitalization for acute alcoholic intoxication 
in July 1976, the claimant was evaluated for violent 
behavior.  Statements of medical history provided by the 
veteran, his aunt and mother were to the effect the veteran 
and his family dated his drinking problem from September 
1970, when he did not have a job and would drink to have 
something to do.  The veteran described himself as drinking 
whenever he had a problem.  

A July 1976 VA clinic record noted that the veteran put his 
girlfriend through college, and after she graduated she left 
him.  He was hospitalized for acute alcohol intoxication.

In September 1976, the veteran received VA treatment for head 
injury, and reported falling into a banister, striking the 
left lower temporal area and left ear.  He said he was 
knocked unconscious.  

There was VA psychiatric evaluation of the veteran on self-
referral, August 8, 1977.  He reported being very nervous, 
especially since last year.  Alcohol abuse was noted.  
Employment problems, no close friends and disturbing the 
peace violations were noted.  The impressions were:  (1) 
Passive aggressive personality profile; inability to form 
personal bonds or relate intimately passivity in interactions 
except when initiated to action (alcohol trigger).  (2) 
(Borderline) personality disorder; history of violence when 
provided drug release from passivity.  History poly drug 
abuse.  (3) ETOH abuse as aspect of 1 & 2.  (4) Manipulator, 
did not request medication until end of interview on question 
how can we help you, immediately suggested Librium

VA hospitalization summary of March 1978, shows the claimant 
was seen for acute alcoholic pancreatitis.  It was noted that 
he had previous admissions for gunshot wounds, circumcision 
and head injuries.  It was recorded that he had followed by 
psychiatry and been diagnosed as a personality disorder, and 
had been called narcissistic, passive aggressive, and anti-
social.  The diagnoses were acute alcoholic pancreatitis, and 
chronic alcoholism.

An October 1979 VA medical certificate shows that the veteran 
reported being mugged, hit over head and kicked in stomach.

VA psychological consultation dated August 10, 1981, noted 2 
drug overdoses in the past week.  The veteran was reported to 
have a long history of heavy alcohol abuse, and drugs to 
include heroin, black beauties, upjohns, and red 
devils.  Incarceration in 1981, with no conviction was 
noted.  The impressions were  alcohol withdrawal syndrome; 
substance abuse, alcohol and barbiturates; and personality 
disorder.

The veteran in an October 25, 1982, VA consult for complaints 
of nervousness, was diagnosed with a generalized anxiety 
disorder.

Received in August 1982 was information from the veteran 
concerning an Agent Orange claim.  He reported duty with 
Battery C, 4th Battalion, 42nd Headquarters, 4th 
Infantry Division, as a field artillery person and 
infantryman, located at An Khe and Pleiku.  

With VA psychiatric examination in September 1982, the 
veteran reported a stab wound in the left forearm with the 
hand now always flexed at the wrist.  There was no 
psychiatric diagnosis.  Information recorded during physical 
examination was to the effect the veteran had a knife wound 
scar on the upper anterior right shoulder, in addition to the 
left forearm wound in December 1981.  

In an accident report dated in December 1982, the veteran 
described being robbed and stabbed during a hold-up in 
December 1981.  A December 1981 police report, apparently 
received in January 1983, showed that the veteran stated he 
was stabbed while standing on a sidewalk, watching a fight, 
and injured when he tried to stop the fight.  A January 1983 
field examination report included a story by F. H., a friend 
of the veteran, who reported that the veteran told her he was 
robbed and stabbed by a group of youths, that he was not able 
to identify.  The veteran was distraught and crying in 
recounting the story to her.

When hospitalized at a VA facility in April 1983, for 
fracture of right jaw, it was noted that the veteran had 
multiple stab wounds from various street fights, the most 
recent stab wound was 7 weeks before.

In April 1983, VA psychological testing was performed with 
MMPI, and interview.  He reported being the 4th of 5 
children, and described himself as the black sheep of 
family.  He talked of having had a spiritual experience 
after being stabbed, and that he was recently called by God 
to be a lay person in the church.  He also reported being 
arrested for burglary in 1979.  Testing revealed substantial 
evidence of a thought disorder.

When the veteran applied for disability benefits in September 
1983 he reported a nervous condition in the fall of 1968, and 
stress syndrome in the summer of 1974.  

VA hospitalization in August and September 1983, for alcohol 
abuse shows that the veteran reports first drinking at age 
21, with daily drinking in 1974.  He reported a history of 
blackouts, shakes, eye openers, peace disturbance, liver 
problems, and accidents and also admitted to occasional use 
of marijuana.  A left thigh medial eight-inch long cut scar 
was noted, along with several stab wound scars on the 
abdomen.  

VA Form 4138 from veteran, dated in September 1984, noted 
that he was very passive before Vietnam, with changed 
behavior since then.  He reported no drinking or drugs prior 
to Vietnam,  and stated that he was in the infantry, assigned 
to an artillery unit, and raided villages.  He reported 
flashbacks but no precipitating cause, and maintained that he 
heard voices in the dark.  Problems with loud noises and 
children crying were noted.  

In February 19, 1985 additional history was secured by a VA 
staff psychiatrist.  The veteran complained of nightmares 
related to war experiences, paranoia in crowds and high 
levels of anxiety when around children and distrust in women, 
and strangers.  He reported that his mother was divorced when 
he was very young, and protective of veteran who was the 
youngest child.  He was an average student, not allowed to 
date, and his stepfather beat him for no reason.  He quit 
school in the  11th grade, at age 17.  He had no problems in 
AIT but did not complete jump school at Fort Benning, as he 
had anxiety attacks about parachutes not opening.  Thirteen 
months on DMZ in Korea were reported, with episodes of sniper 
fire.  He reported that a unit officer was killed when he got 
screwed up on a password.  He reported that the North Koreans 
played mind games on loud speakers, and he started using 
downers and alcohol to cope.  He developed fears of booby 
traps, and started having free-floating anxiety.  

The veteran was transferred to Ft. Hood, had problems and 
started partying on weekends and getting drunk.  He trained 
in tank artillery, and volunteered for Vietnam to get away 
from man who was picking on him.  Starting at Cam Rahn Bay, 
he was in Vietnam from October 1969 to October 1970.  He made 
friends with a man named [redacted].  While digging a 
foxhole in Cambodia, [redacted] took a rest and walked away, 
and children threw explosives that killed [redacted].  The 
veteran and a group killed the children.  He also reported 
sniper fire, by people that had been friendly before, and 
fellow troops doing savage things.  The impression was 
delayed stress reaction.

In May 1985, the RO requested records of the veterans duty 
assignments, awards or medals, and promotions and reductions.  
The veterans enlisted qualifications records show that he 
was reduced from E-3 to E-2 in November 1969, and from E-2 to 
E-1 in July 1969.  He was promoted back to E-2 in August 
1969.  He was in Korea from March 1968 to February 1969, and 
was found unsatisfactory in conduct and efficiency from 
September 1968 through the remainder of his tour.  His 
principal duties in Korea were assistant machine gunner and 
rifleman.

The veteran was in Vietnam from October 5, 1969 to September 
9, 1970.  It was reported that he participated in campaigns, 
designated VN Summer-Fall, 69, and 12th VN campaign.  
He lost a total of 17 days AWOL (absent without leave), from 
September 1968 to May 1969.  Awards and decoration included 
those shown on his DD-214, along with Rifle Badge, and VN, 
CAM, 1C, W/OL.  There was a line through the award of VN 
Cross of GAL W/PL.  Only the Rifle Badge was issued.  His 
record of assignments in the Republic of Vietnam show 
effective date, duty MOS (military occupation specialty), 
principal duty, and organization and station or theater as 
follows:

10/19/69, MOS 63B26, LT (light) truck driver, btry 
(battery) B, 2d BN (Battalion), 9th Arty 
(Artillery), 4th Inf. (infantry) Div (Division).

11/15/69, MOS 63B16, LT truck driver, HSB, 2nd Bn, 
9th Arty, 4th Inf. Div.

1/14/70, MOS11B10, Rifleman, Co. B, 1st Bn, 12th 
Inf., 4th Inf., Div.

1/25/70, MOS 63B20, LT. truck driver, Btry C, 2nd , 
9th Arty, 4th Inf. Div.

3/10/70, MOS, 13A10, Ammunition Section, Btry C, 
4th Bn, 42nd HQ (Headquarters), 4th Inf. Div
.
9/9/70, casual, Ft. Lewis Wa.

VA psychiatric examination in August 1985 referred to a 
9/7/83 summary which described habitual excessive drinking 
and borderline personality.  The veteran stated that summer 
time was always had for him, as he was around kids more, and 
there were noises from firecrackers and helicopters.  He 
stated that the onset of anxiety occurred during combat duty 
in Vietnam.  He was with the 4th Infantry, in the 1st Calvary, 
and was there for the entire year of 1969.  His worst life-
threatening stress occurred in the Ashau Valley, with the 
infantry operating a machine gun.  He reported repeated and 
lengthy firefights, ambushes, mortar and rocket attacks.  He 
also served as point man in Cambodia.  His flashbacks were of 
killing children 7 to 10 years of age in Cambodia who were 
booby-trapped with grenades, running after him.  Nightmares 
consist of running and fighting and becoming exhausted.  The 
diagnosis, was post-traumatic stress disorder, delayed.

A rating action in October 1985 granted service connection 
for PTSD, and assigned a 50 percent rating.  Rating 
memorandum was to the effect the veteran had a history of 
combat action in Vietnam and reported flashbacks and dreams, 
and referred to having killed children of a young age while 
on combat duty.

In June 1986, VA hospitalized the veteran for alcohol abuse.  
He reported that he served in the military from 1960 to 1970, 
and had a past history of abdominal stab wound and 
laparotomy.  The pertinent Axis I diagnoses were continuous 
alcohol dependence and PTSD, and Axis II diagnosis of 
borderline personality.

VA psychiatric examination was conducted August 5, 1986,  The 
examiner (S. B.) was the same physician who found PTSD in 
1985.  Life threatening situations in Vietnam were reported 
to include firefights, and rocket and grenade attacks. 
Nightmares were said to continue, and the claimant described 
flashbacks as including mostly firefights and rocket attacks.  
He relived these experiences, particularly shooting guns and 
tripping booby traps when reminded by news articles, 
explosions and diesel fuel.  The veteran was described as 36-
year-old white male.  The diagnoses were PTSD unchanged since 
last examination, and alcoholism.  The examiner opined that 
the veteran was incompetent to handle funds.  

An August 5, 1986, Social Service report, made without the 
claims file or clinical records, noted that the veteran 
completed high school with no learning difficulties, and 
volunteered for service to get G. I. Bill for college.  In 
Korea he participated in the Pueblo crew rescue mission, and 
fought near the DMZ (demilitarized zone) where it was scary 
and you never know if you would get killed.  He reported 
psychological war tactics at night, and he would fire his 
machine gun wildly into the dark when he heard peculiar 
sounds or saw silhouettes.  In the morning there would be 
evidence of bodies pulled across the snow, and some fellow 
soldiers were found in their holes with throats slit or 
stabbed to death.  

The veteran reported that I was crazy in Vietnam, smoked 
marijuana and drank alcohol.  He went on search and destroy 
missions, and on many occasions his artillery unit was 
airlifted to another combat area.  He observed dead bodies of 
U.S. soldiers on hillside awaiting pick-up.  His bad 
nightmares started in Vietnam, [s]omeone was trying to get 
me.  Nightmares were said to worsen on July 4th.  He 
reported being a machine gunner, and heavy support for ground 
crews, with foot soldiers helping to carry his ammunition 
supplies.  Continued marijuana after service was reported.  
He also reported being shot in the leg once after service.

The veteran was found incompetent by rating action in 
November 1986, and his spouse was appointed fiduciary in 
November 1986.

In a February 19, 1987, hearing on appeal for service 
connection for alcohol and drug abuse due to PTSD, the 
veteran reported that he was sent to Korea from Fort Benning 
because the Pueblo Crew had been hijacked.  He was in combat 
in Korea, with sniper fire and hand grenades, from North 
Koreans, Transcript (T.) p. 2.  He also reported patrols in 
no-mans-land, with a Korean soldier killed.  He was sent from 
Korea to Ft. Hood for 6 months, and volunteered for Vietnam, 
T. p. 3.  The veteran recounted being pinned down at firebase 
Oasis with no water, so they drank beer, T. p. 4.  He drank 
socially in Korea and Vietnam, with heavy drinking starting 
after service, T. P. 9.

September 29, 1987, there was VA psychiatric exam, by S. B., 
M.D..  It was recorded that the veteran served in combat in 
central highlands, at Pleiku, and Cambodia.  Firefights, 
ambushes, mine fields, rocket attacks, flashbacks, combat 
nightmares, and survivors guilt were reported.  The diagnosis 
was PTSD.  

A rating action in November 1987 reduced the evaluation for 
PTSD to 30 percent, from February 1, 1988, on the basis that 
the PTSD was manifested by subjective symptoms only.

The veteran received VA medical treatment in January 1988 for 
head trauma.  He reported that he was hit in the head with a 
baseball bat in a grocery store.

April 1988 VA treatment for the veteran was for a head 
injury, after he fell face first backwards from 6 feet 
onto concrete.

A hearing on appeal, May 10, 1988, was held in regard to 
restoration of the 50 percent rating for PTSD.  The veterans 
spouse testified that the veteran drank all of the time, due 
to stress, T. p. 4.  

A Board decision in May 1989 confirmed the 30 percent 
evaluation.

The veteran was hospitalized from August to September 1989, 
at a VA facility, with acute pancreatitis, ethanol abuse.

A February 6, 1991, VA social work service report noted no 
history of psychiatric treatment, and normal childhood with 
no physical or sexual abuse.  His history included a broken 
left ankle in 1988, a [gun]shot in left leg in 1990, and a 
stab wound in left leg in 1986.  

A VA medical record, March 21, 1991, reflects that the 
veteran was treated after he was kicked in the head.  Three 
lacerations on his left hand and wrist were sutured.

In March 1991, the veteran requested reevaluation of his 
service-connected psychiatric disorder.  In a VA Form (VAF) 
21-4138, dated in June 1991, he reported that since he has 
been in prison his dreams were that he is a prisoner of war.  
He also reported several medical problems which he believed 
were related to the PTSD.  In a letter dated in July 1991, 
the veteran reported that his PTSD had increased since his 
incarceration.  

A November 20, 1991, VA outpatient clinic record noted the 
basis for the veterans incarceration, court ordered 
substance abuse treatment program.  The veteran compared the 
hospital environment (compound) with Vietnam compounds 
and environment.  The veteran reported physical abuse by his 
stepfather in which his hands were tied behind his back and 
he was beaten with extension cord.  He stated that he was the 
oldest of 5 children.  In Vietnam, he vented his rage at the 
enemy, beating POWs as he was beaten, and machine gunning 
the enemy with a relish.  He also reported shooting at women 
and children without seemingly concern, fighting with peers, 
and losing rank.  Startle reaction, flashbacks, and recurrent 
memories were noted.  Working as a nurses aid for VA reminded 
him of the loss of numerous friends in combat, and seeing 
many blown apart.  He reported an increase in flashbacks, 
occasional nightmares that interfered with sleep, recurrent 
memories, startle reaction, and labile mood.  The diagnoses 
were PTSD, and poly-substance dependence.

When hospitalized in November 1991, the veteran complained of 
flashbacks, and occasional nightmares.  He reported being in 
heavy combat in Vietnam, and losing many friends.  In Korea, 
he was involved in the Pueblo crisis.  The diagnoses were 
cocaine addiction, alcohol addiction, and PTSD.

A November 1991 social work service report noted that the 
veteran completed the 10th grade, and that both parents were 
physically abusive, beating him with an extension cord with 
his hand tied behind his back.  He reported doing this to 
POWs in Vietnam.  He was 13 when his stepfather died.  In 
Vietnam he used heroin, and was busted for disobeying 
orders, not substance abuse.  

VA psychological assessment, later in November 1991, noted 
that the veteran scored significantly high on 6 of 12 
clinical factors which was somewhat low for psychiatric 
patients just beginning a treatment program and feeling in 
a state of crisis.  

Dr. S. B., conducted another VA psychiatric examination of 
the veteran in December 1991.  The doctor reported that the 
C folder was carefully reviewed.  No new background data 
was obtained at the time of the interview.  The veteran 
continued to describe flashbacks, nightmares, survival guilt, 
re-experiencing combat events, and intrusive thoughts.  The 
flashbacks were regularly of shooting of guns  and 
explosions.  The diagnosis was PTSD, unchanged, and cocaine 
addiction by history was noted.

VA hospitalization, March 4-15, 1991, for alcohol and cocaine 
dependency, noted an old scar on the medical aspect of the 
left leg, secondary to gunshot wound in April 1990.

A March 16, 1992, VA clinic record, noted that the veteran 
talked in symptoms and catch phrases, such as 
flashbacks and dealing with anger, and gave virtually 
no ordinary detail of his everyday life.  The impression was 
PTSD/personality disorder

The veteran provided testimony at a hearing on appeal May 18, 
1992, reporting his problems with stress, sleep problems, and 
nightmares 4 times a month, T. pp. 3 and 7.   His ex-spouse 
testified about the veterans behavior, T. pp. 11-14.  

A rating action in June 1992 increased the evaluation for 
PTSD to 50 percent, from March 1, 1991.

The veteran, in a letter received in November 1993, provided 
a detailed account of the circumstances resulting in his 
current imprisonment, indicating that his reactions to my 
Viet nam training and experience out of a flash back were 
misinterpreted by the lady he was with when she was robbed.  
He repeated the gist of this story to a service 
representative in a letter dated in November 1993.  

A December 1993 field examination noted that the veteran was 
convicted in April 1993, of 2nd degree robbery, sentenced to 
12 years, and expected parole in 1997.  Without parole, his 
1st release date would be 2001.

A VAF 21-4138, submitted by the veteran in March 1994, noted 
that he was at bases in Vietnam to include fire base Oasis, 
Pleiku, Bami tu-et (Ban Me Thuot), Anhn Key (An Khe), 
and Cambodia.  He was with the 4th Division Infantry 
Artillery, 42nd Battalion, C Btry, from November 1969 to 
August 1970.  He noted that he was shot in the leg after 
service.

The veteran, in a letter, received in July 1994, reported 
that there were POW camps at the bases where he was stationed 
in Vietnam, included Pleiku; Ban-My-Tu, it (Ban-Me-
Thuot); Plei ja Rang (Plei Kleng?); landing zone Oasis; 
and Ahn Kea (An Khe).  

A September 1994 letter from veteran reported regular 
flashbacks of  the enemy crawling through the wire to get him 
that he stated were brought on by the similarity of his 
prison environment to his Vietnam experiences.  

The January 1995 BVA remand included a request for a panel of 
2 VA psychiatrists, and review of psychological testing.

Received in April 1995 were copies of records of private 
medical treatment dated from 1977 to 1981.  In February and 
March 7, 1977,  he was treated privately for a gunshot wound 
to the right thigh.  A May 1979 hospital record shows 
treatment for superficial gunshot wound, through and through, 
to the lower back, and alcoholism with impending delirium 
tremens.  In August 1980 he was treated for multiple injuries 
to his face and nose.  He was hospitalized in November 1980 
with chronic alcoholism and secondary depression.  Several 
days later he was again admitted with chemical burns 
involving his eyes after a battery exploded in his face.  The 
veteran was hospitalized in June 1981 after falling through a 
roof, and sustaining injuries with loss of consciousness and 
injury to the left eye.  The final diagnoses included 
cerebral concussion.  

The veteran, in a statement received in February 1996, 
reported that his PTSD had been inflamed due to being 
asked for a sexual favor by a correctional officer.  In a 
separate letter received in February 1996, he reported that 
his PTSD had worsened since his imprisonment, flashbacks were 
more frequent, and that when sexually harassed by a guard he 
had a flashback with heavy sweats and chronic paranoia.

A February 1995 psychological report from the prison, 
received in February 1996, noted that the veteran requested 
counseling about his Vietnam experiences.  He resented being 
tricked into service and forced to be violent for his 
country.  A February 27, 1995, prison psychological 
evaluation, recorded that he expressed concern about his 
wife, and reported being at Pleiku and ordered to Cambodia 
for a short period of time.  He discussed black/white 
conflicts while in Vietnam.  He reported that he was drunk 
when sent to Cambodia.  Psychological treatment in rest of 
1995 and early 1996 was not about Vietnam but about personal 
problems, abuse, his mother, and his marriage

The veteran in a certified statement dated in March 1995, 
reported that the usual bases where he was stationed in 
Vietnam, this time to include LZ (landing zone) English, and 
reporting that in addition to being an assistant gunner, as 
an infantryman he went out on patrols.  

The January 1996 BVA remand included a request for a social 
and industrial survey, and a panel of 2 psychiatrists to 
examine the veteran.

VA psychiatric examination was performed May 16, 1996.  The 
veteran reported completing the 11th grade, 13 months of 
violent combat duty in Vietnam, and abusing alcohol, heroin, 
marijuana and other drugs in service.  Currently he was on no 
medication but did participate in some type of group therapy.  
He had been incarcerated the last 4 years, of a 12-year 
sentence.  A long history of sleep disturbance and recurring 
nightmares about helicopter crashes and firefights in Vietnam 
were reported.  He had guilt about Vietnam and killing 
people, including children.  He also harbored anger.  The 
first diagnosis was PTSD with depression.  The examiner 
reported that the veteran met the criteria of this diagnosis, 
with the stressors being the combat experienced in Vietnam, 
first diagnosed in 1986.  His symptoms were recurrent, 
intrusive distressing recollections via flashbacks and 
frequent nightmares; he was easily startled; tried to avoid 
reminders of Vietnam; and felt detached from others.  He had 
problems in interpersonal relationships, restricted range of 
affect, trouble with concentration, irritability, outbursts 
of anger, and hypervigilance.  He meets the symptoms of this 
diagnosis.  Diagnosis two was history of alcohol and drug 
dependency; and three was probable mixed personality 
disorder, with dependent and explosive traits, and poor 
impulse control.  He was said to have moderately severe 
incapacity.  His major problems were with interpersonal 
relationships.

The Board in March 1997, denied 2 issues on appeal and 
remanded the PTSD issue.  It was requested that the claims 
folder and the remand be reviewed by a VA psychiatric 
examiner, with an opinion of all psychiatric disorders.

The veteran, in a letter received in March 1997, indicated 
that the lack of combat awards was related to being a black 
man in Vietnam, hearing about the attitude of people back 
home, and knowing that they would frown on me and 
discriminate because of the color of his skin if they knew he 
had killed women and children as a machine gunner fighting 
for his life.  When officers wanted to give out medals, he 
and other black soldiers refused to accept the medals.  He 
reported that while in Cambodia in the summer of 1970, he was 
invaded by 7 eight to fourteen year old boys.  In Pleiku, 
the outer perimeter was infiltrated by females, and as a 
gunner in the tower he had to gun them down.  He never told 
anyone what went on over there because they would say he was 
crazy and lock him up.  He still saw flashes of the past, 
especially in the summer when things are green or in a black 
neighborhood because I cant afford to move out.  The 
veteran also reported a lot of firefights in Korea that were 
never officially reported, and stated that he saw a South 
Korean soldier get killed.  He referred to his Army personnel 
records, reporting that he was put in for various awards that 
were never issued, and pointed out that a line was drawn 
through his award for the Vietnam Cross for Gallantry, with a 
Palm.  He stated that his Combat Infantry Badge was never 
issued because of his anger and refusing it.  He noted 
that he could not drive today because of the stress of being 
on convoy duty in Vietnam, and that the court martial sheet 
illustrated that he was suffering from the stress of combat, 
which went un-investigated.  

Associated with the above letter was a copy of a Record of 
Court-Martial Conviction.  His offenses were refusing to give 
an officer his name, when ordered to do so, in June 1970; and 
failing to report for parapet guard duty at a fire support 
base, in July 1970.  

In a letter dated in late March 1997, the veteran reported 
that while in Korea he was an Imjim River Scout, assigned 
to patrol the river along the DMZ of the 38th parallel.  On 
occasion he also patrolled between the DMZ and MDL at which 
time North Korean ambushes were encountered.  He was there 
when the USS Pueblo was released.  A south Korean was 
killed  as a result of cross fire with the North Koreans.  
The veteran reported being in Pleiku, Ahn-Kei, and 
Cambodia, Quinn-Van and L.Z. Oasis and several other fire-
bases, which were always being attacked.   Plus, he was an 
F.O., in the 4th Division Infantry.  He also reported being a 
60 machine gunner.  

A letter from the veteran, received in July 1997, reported 
atrocities he stated were a part of combat, and that when 
offered the CIB (Combat Infantry Badge) he refused it, 
because he felt that some of the guys in his unit were wrong.  
He went onto state that [m]edals and citations were issued 
as a result of combat experienced in Cambodia.  The Chinook 
that was taking back equipment and supplies back to the rear 
encountered enemy fire, so they dropped their load, which 
included important records and reports.  He also wrote that 
there was no record of how we pushed the enemy out of 
helicopters in the air at 3,500 ft. to get them to talk.  

The veteran, in a letter received in September 1997, 
elaborated on the Cambodia and helicopter story, possibly 
accounting for lost records.  He stated that his MOS was 
infantry and he was with an artillery unit because they 
needed infantry for protection.  He also reported stress 
incidents that caused him to smoke while in the service.  

In August 1997, a VA physician, J. Peters, D.O., reviewed all 
4 volumes of the veterans files.  He reported that review of 
the record showed the veteran to be competent for managing 
his own financial affairs.  It was recorded that the May 1996 
examination noted poor judgment, temper problems, and sleep 
disturbance with recurring nightmares about helicopter 
crashes and fire fights in Vietnam.  The veteran admitted to 
avoidant behavior centered around Vietnam experiences on 
television news, and plane crashes when they were in the 
news.  He stated that incarceration increased his frequency 
of bad dreams, and that he was feeling depressed with medium 
energy, and he felt his concentration was slipping.  No 
further diagnostic testing was found to be warranted.  The 
Axis I diagnoses were post-traumatic stress disorder, alcohol 
dependence, and poly substance dependence.  The Axis II 
diagnosis was personality traits not otherwise specified with 
dependent traits.  The examiner believed that the veterans 
social and employment impairment was related to the PTSD and 
alcohol and substance abuse.

In October 1997 the RO requested additional information from 
the examining physician.  The physician responded by noting 
that the degree of social/industrial impairment was moderate 
but must consider incarceration has also impaired 
functioning.  A GAF (global assessment of functioning) 
score of 54 was assigned, no change.  

The veteran, in a letter received in February 1998, reported 
that prior to service he was of sound, stable, behavior and 
character.  He related how PTSD had disrupted his life, and 
claimed that he had minimized his symptoms in the past.  In a 
letter received in March 1998 the veteran reported incidents 
of prejudice in Cambodia, and that it was not his fault the 
Chinook was shot down with all his records.


Analysis

Credibility

To comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide reasons or bases for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  interest, bias, inconsistent statements, or, 
to a certain extent, bad character.  For oral testimony, a 
hearing officer can consider: demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits.  For documentary 
evidence: A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran.

An increased rating may be authorized only to the extent that 
any current impairment is shown to be the result of a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 38 C.F.R. § 4.14 (1998).  The essential feature of PTSD is 
the reexperiencing of the traumatic event or events that 
caused the disorder.  Whether such events occurred is an 
adjudicative, not a medical determination.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).   Thus, unlike many disabilities, 
events in service remain highly relevant to current 
evaluations because it would be impossible to believe that an 
individual was reexperiencing events never occurred.  
Moreover, once a claimant has undermined his credibility, he 
debases the value of any medical report grounded on an 
uncritical acceptance of the reliability of the claimants 
subjective reports of symptoms.  In other words, the fact 
that an examiner simply accepts as valid reports of medical 
history or subjective complaints is not  dispositive when the 
credibility of such matters can be challenged by other 
evidence.  

A review of the record in this case clearly raises 
fundamental questions as to the credibility that may be 
assigned to the evidentiary assertions made by the veteran in 
pursuit of a claim for monetary benefits.  There are several 
discrete areas that illustrate this problem.  To begin with, 
the evidence shows a startling degree of inconsistency in the 
claimants reports of such a basic matter as his personal 
history prior to service.  In 1976 he reported that he was 
the 4th of 6 children, the 2nd oldest boy, and that his 
stepfather allowed them to do what they pleased and did not 
discipline properly.  In February 1985, he changed his 
account to report that he was the youngest child, and that 
his stepfather beat him for no reason.  The story changed 
again in February 1991 when the veteran related that he had a 
normal childhood with no physical abuse.  Then he asserted in 
November 1991 that his stepfather beat him with an extension 
cord while his hands were tied behind him.  He also reported 
that he was the oldest of 5 children  According to a November 
social work report, he maintained that both parents were 
physically abusive to him.  

Anyone carefully reading the claimants accounts of the 
nature of his duties in the Republic of Vietnam would be led 
to believe that he spent a great deal, if not all, of his 
tour performing the role of an infantryman with numerous 
alleged experiences as a point man, or in firefights and 
ambushes.  Service records show he was an rifleman in Vietnam 
from January 14 to January 25, 1970.  There was no award of 
the Combat Infantry Badge.  Service medical records show that 
on the 15th of January 1970 he was seen for rectal problems 
and he was hospitalized the 16th.  He was released to duty 
the 24th of January 1970.  Thus, during the approximately 12-
day span in which he was assigned as an infantryman, he spent 
nine days under medical treatment for hemorrhoids.  The rest 
of his time in Vietnam his duty assignments involved truck 
driving or ammunition handling with artillery units.  The 
point is not that the appellant could not have been involved 
in stressor events while he was serving with artillery 
units, it is rather that the core of his representations are 
not consistent with the documented duties he did perform.  

When these obvious discrepancies where highlighted by the 
Board, the appellants response has been to assert that 
either he turned down awards that would have supported his 
accounts of massive combat exposure, or that such records 
were destroyed as a result of enemy action.  These bare, self 
serving assertions are not supported by any evidence.  His 
explanation that he turned down awards does not explain why 
his entitlement to the alleged awards would not have been 
entered in his personnel records.  He hints in his March 1997 
letter that he was awarded a combat decoration but it was 
crossed out.  The Board notes that the decoration he referred 
to was not an award or decoration by the United States armed 
forces in recognition of his service, but an award by the 
Republic of South Vietnam.  Nor does the record show it was 
an individual award.  He has not provided any evidence beyond 
his bare assertion that such an award was specifically for 
combat, or why it was crossed out.   Moreover, his assertions 
that somehow records that would support his claim were 
destroyed by enemy action illustrates another pervasive 
problem with the claimants accounts: they lack specificity.  

The record also shows the veterans accounts contain such 
other obvious misrepresentations as a claim he was with the 
1st Cavalry Division.  The record further shows remarkable 
inconsistencies even within his reports of alleged stressors.  
In 1985 he claimed as an alleged important stressor the death 
of his friend named [redacted] who was reportedly killed in 
Cambodia by children with explosives.  Although the record 
shows the claimant has made numerous subsequent assertions 
about stressors, it also reveals that he does not refer 
thereafter to the death of [redacted].  Furthermore, this 
episode allegedly occurred in Cambodia, but there is no 
indication in the service department records that the 
claimant ever was in Cambodia.  The more recent records also 
show the appellant coming forward for the first time with 
additional allegations as to stressors he had not previously 
mentioned.  In a September 1994 letter, for example, he 
reported flashbacks of the enemy crawling through the 
wire to get him.  This was the first time he claimed such a 
memory.  During psychiatric examination in May 1996, he 
reported nightmares for the first time about helicopter 
crashes.  The claimant was not specific as to whether he was 
involved in the crash, saw the crash first hand, heard about 
the crash, read about a helicopter crash, or saw a helicopter 
crash on television.  Also absent are specifics as to the 
date, time, and place of the event allegedly causing the 
nightmare.  In March 1997 he reported for the first time 
machine gunning women crawling through the wire at Pleiku.  
In July 1997 he related that we pushed the enemy out of 
helicopters to make them talk.  

In contrast to the pervasive credibility problems on the 
current record as to events in service, the claims folder 
contains detailed documentation of remarkably frequent 
episodes of  post-service trauma.   Since his separation from 
service, the veteran has been shot at least twice and he has 
experienced multiple stab wounds to the abdomen.  He also has 
had stab wounds inflicted to the left forearm with 
significant residual disability, stab wounds to the right 
shoulder and left leg, and a cut on the neck.  On at least 9 
separate occasions he has sustained head injuries from falls, 
an automobile accident, being struck by clubs, or being 
kicked in the head.  

It now appears highly unfortunate in this case that service 
connection was granted for PTSD without any determination as 
to whether the veteran actually engaged in combat with the 
enemy, or verification of any alleged stressors.  Had such 
action been undertaken, it is by no means clear what would 
have been the result on the service connection claim.  The 
grant of service connection is now protected by operation of 
law, absent a showing that the grant was based on fraud or 
lack of requisite service.  38 U.S.C.A. § 1159 (West 1991).  
The adjudicative problem presented now is what effect, if 
any, do the obvious credibility issues rampant in this record 
have on the disposition of the claim for increase.  In this 
context the Board is guided by the scope of the appellate 
issue presented at this time.  Development in light of the 
credibility problems in this case would be appropriate if the 
task before the Board was to determine whether entitlement 
exists for the currently assigned rating.  The  issue before 
the Board, however, is confined to the question of whether a 
rating in excess of 50 percent is warranted for the service 
connected PTSD.  Since the Board finds that, notwithstanding 
the credibility problems present in this record, there is no 
basis for a rating in excess of 50 percent, no further action 
is required at this time. 


Increased Rating

Old Criteria

The Board has considered the positive evidence supporting the 
claim.  The most emphatic support for the claim is the 
appellants self-assessment of the severity of the disorder 
and the contention of his representative that the evidence 
shows the claimant can not work due to his service connected 
disability.  The Board does not find the claimants self 
assessment or the representatives contentions are entitled 
to significant probative weight as compared to the 
assessments of the medical professionals who have evaluated 
the degree of disability in light of the standards set forth 
in the Diagnostic and Statistical Manual of Mental Disorders.  
The most favorable and probative evidence for the appellant 
is the examiners assessment that the level of incapacity was 
moderately severe in May 1966.  The examiner did not make it 
clear whether he was assessing only the service connected 
PTSD, or was also factoring in the nonservice connected 
personality disorder.  The examiner noted that the appellant 
had not worked much since 1989, but that he had been 
incarcerated for four years.  

The subsequent evaluation in August 1997 produced an 
assessment that the veteran had PTSD and polysubstance 
dependence.  The examiner express the view that the effects 
of the two could not be separated.  The GAF assigned was 54, 
which was for moderate impairment.  When the RO requested 
clarification of the GAF score for the May 1996 evaluation, 
the examiner indicated it was 54, and thus represented no 
change over the score in August 1997.

The Board attaches far lower probative weight to the 
examiners assessment that the degree of incapacity was 
moderately severe in May 1996 because it is not shown to be 
based solely on service connected pathology.  Moreover, the 
probative weight of this comment is undermined by the 
subsequent elaboration that the degree of impairment per the 
GAF score was moderate and that there was really no change in 
the overall disability between May 1996 and August 1997.

As to the negative evidence, the Board has assigned no weight 
to the commentary provided by the RO adjudicator who disputed 
the August 1997 examiners opinion.  The Board likewise must 
point out that the remand directed a review the claims folder 
and copy of the remand by a psychiatric examiner.  The remand 
did not specify that a psychiatrist must conduct the 
evaluation.  The Board finds the psychiatric examination 
provided in August 1997 is adequate for rating purposes and 
that a further remand is not warranted under Stegall v. West, 
11 Vet. App. 268 (1998).  Overall, the evidence entitled to 
by far the greatest probative weight is the consistent 
assessment that the service connected disability produces no 
more than a moderate level of social and industrial 
impairment.  This clearly would not show a severe or greater 
degree of impairment such as to warrant an higher rating 
under the old criteria. 

New Criteria

Psychiatric symptoms associated with the service-connected 
psychiatric disorder are the basis for evaluation of that 
disability.  38 C.F.R. § 4.126 (1998). 

Prior to 1985, the veteran was diagnosed with alcohol and 
poly-substance abuse, as well as a personality disorder.  In 
1983, after being stabbed, he reported a spiritual experience 
and being called by God to participate in the church.  
Testing at that time revealed a thought disorder.  In 1985, 
when the veteran began reporting combat experiences, and 
being beaten as a child, he was diagnosed with PTSD. 

A March 1992 record reported that the veteran talked in 
symptoms and catch phrases.  In a September 1994 letter the 
veteran reported flashbacks of the enemy crawling through the 
wire to get him, and that his prison experience was similar 
to his Vietnam experience.  Records of psychological 
counseling in prison in 1995 and 1996 noted that treatment 
was not about Vietnam but about personal problems, abuse, his 
mother, and his marriage.  Also in 1996 the veteran reported 
that his PTSD was inflamed when sexually harassed by a prison 
guard.  

During VA psychiatric examination in May 1996, the veteran 
reported nightmares about helicopter crashes and firefights. 
He harbored anger, guilt about killing children, and his 
symptoms were reported to be recurrent intrusive, 
distressing, recollections via flashbacks and frequent 
nightmares, startle reaction, avoidance, and detachment.  He 
had interpersonal relationship problems, restricted affect, 
concentration problems, irritability, outbursts of anger, and 
hypervigilance.  Diagnoses included both PTSD and a 
personality disorder.  The examiner found that the veteran 
had moderately severe incapacity.

The record review and evaluation in August 1997 affirmed the 
PTSD diagnosis and the examiner opined that the degree of 
social and industrial impairment was moderate.  The evaluator 
reported that this represented no change in the GAF score of 
54 from the time of the May 1996 evaluation.

As in the case of the discussion of the old criteria, the 
Board finds that the evidence entitled to by far the greatest 
weight are the most recent evaluations by medical 
professionals and the GAF scores.  These resulted in an 
assessment of overall moderate social and industrial 
impairment. 

The record does not show flattened affect, circumstantial, 
circumlocutory, or stereotyped speech.  It has not been 
reported that the veteran has panic attacks, difficulty in 
understanding complex commands, impairment of short-and long-
term memory, or impaired abstract thinking.  He does have 
disturbances of motivation and mood but as noted in October 
1997, incarceration has impaired the veterans functioning.  
The veterans greatest difficulty is in establishing and 
maintaining effective work and social relationships, and he 
apparently has had this problem since high school.  The 
veteran does meet some of the requirement for a 50 percent 
rating.  As for a higher rating, he does not have such 
symptoms as suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, or near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively.  The record 
does not show spatial disorientation, and neglect of personal 
appearance and hygiene.  The aforementioned are required for 
a 70 percent evaluation.  He apparently does have difficulty 
in adapting to stressful circumstances, which is only one of 
a great many symptoms described as demonstrating entitlement 
to a 70 percent evaluation.  While he has problems 
establishing and maintaining effective relationships, he is 
married, and has had other relationships, so he is not 
totally deficient in that area.  The record does not show 
obsessional rituals, illogical, obscure or irrelevant speech, 
near continuous panic or depression affecting the ability to 
function independently, appropriately or effectively.  There 
is no demonstration of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform the activities of daily living or disorientation to 
time and place or memory loss of names of close relatives, 
occupation or name.  Over all the veterans disability does 
not more nearly approximate the requirements for an increased 
rating under the new rating criteria.  

The negative evidence very clearly outweighs the positive 
evidence in this case under either the old or the new 
criteria and the benefit of the doubt doctrine is not for 
application.  

 

ORDER

An increased evaluation for PTSD is denied.



		
	Richard B. Frank
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
